DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-22 of U.S. Patent No. 10,736,668 B2 in view of Lange (U.S. Pub. No. 2002/0169450 A1, hereinafter “Lange”). 
Patent claim 1, discloses regarding claim 1, a spine alignment system, comprising: a pedicle screw having a longitudinal axis, the pedicle screw having a screw head, wherein the screw head includes a slot having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the pedicle screw, wherein the screw head comprises a lower conical portion and an upper cylindrical portion, and wherein there is a threaded bore in the screw head of the pedicle screw;  an extension shaft secured to the pedicle screw, such that a longitudinal axis of the extension shaft is 
Patent claim 2, discloses regarding claim 2, wherein the pedicle screw is mono-axial. 
Patent claim 3, discloses regarding claim 3, wherein the upper cylindrical portion of the screw head of the pedicle screw includes an exterior thread that threadedly engages the nut, wherein the nut secures the cap to the screw head of the pedicle screw. 
Patent claim 4, discloses regarding claim 4, further comprising: an alignment rod, wherein the alignment rod is received by the passage formed by the slot of the screw head and the slot of the cap, such that the alignment rod is laterally fixed within the passage. 
Patent claim 5, discloses regarding claim 9, wherein the alignment rod is substantially linear. 
Patent claim 6, discloses regarding claim 10, wherein the alignment rod is curved along a longitudinal axis. 
Patent claim 7, discloses regarding claim 11, wherein the slot of the cap is configured to retain the alignment rod in a snap-fit engagement. 
Patent claim 8, discloses regarding claim 5, wherein the extension shaft is generally cylindrical in shape and includes at least one substantially flat exterior surface parallel with the longitudinal axis of the extension shaft. 
Patent claim 9, discloses regarding claim 6, wherein the cap includes a substantially flat surface within the through-hole. 
Patent claim 10, discloses regarding claim 7, wherein the substantially flat surface of the cap is located on an opposite side of the through-hole from the slot of the cap. 
Patent claim 11, discloses regarding claim 8, wherein the slot of the cap extends more than 180 degrees in circumference. 
Patent claim 12, discloses regarding claim 12, a spine alignment system, comprising: a pedicle screw having a longitudinal axis, the pedicle screw having a screw head, wherein the screw head includes a slot having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the pedicle screw, wherein the screw head comprises a lower conical portion and an upper cylindrical portion, and wherein there is a threaded bore in the screw head of the pedicle screw;  an extension shaft secured to the pedicle screw, such that a longitudinal axis of the extension shaft is substantially coaxial with the longitudinal axis of the pedicle screw, wherein the extension shaft also includes a head, wherein the head includes a slot having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the pedicle screw, wherein the extension rod also includes a longitudinal through-hole;  an inner rod configured to be received within the longitudinal through-hole in the extension shaft, wherein the inner rod includes a threaded distal end configured to threadedly engage the threaded bore in the head of the pedicle screw, wherein the inner rod also includes a stepped portion configured to abut the proximal end of the extension shaft, securing the extension shaft to the head of the pedicle screw;  a cap having a through-hole configured to receive the extension shaft, the through-hole having a longitudinal axis, wherein the cap includes a slot having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the through-hole, and wherein the slot of the head and the slot of the cap, together, form a passage configured to securely receive an alignment rod;  and, a nut configured to receive the extension shaft and facilitate movement of the cap along the extension shaft. 
Patent claim 13, discloses regarding claim 13, wherein the extension shaft is generally cylindrical in shape and includes at least one substantially flat exterior surface parallel with the longitudinal axis of the extension shaft. 
Patent claim 14, discloses regarding claim 14, wherein the head of the extension shaft includes an exterior thread that threadedly engages the nut, wherein the nut secures the cap to the head of the pedicle screw. 
Patent claim 15, discloses regarding claim 15, wherein the pedicle screw is poly-axial. 
Patent claim 16, discloses regarding claim 16, further comprising: an alignment rod, wherein the alignment rod is received by the passage formed by the slot of the screw head and the slot of the cap, such that the alignment rod is laterally fixed within the passage. 
Patent claim 17, discloses regarding claim 20, wherein the alignment rod is substantially linear. 
Patent claim 18, discloses regarding claim 21, wherein the alignment rod is curved along a longitudinal axis.
Patent claim 19, discloses regarding claim 22, wherein the slot of the cap is configured to retain the alignment rod in a snap-fit engagement. 
Patent claim 20, discloses regarding claim 17, wherein the cap includes a substantially flat surface within the through-hole. 
Patent claim 21, discloses regarding claim 18, wherein the substantially flat surface of the cap is located on an opposite side of the through-hole from the slot of the cap. 
Patent claim 22, discloses regarding claim 19, wherein the slot of the cap extends more than 180 degrees in circumference. 
Patent claims 1 and 12, fail to disclose, regarding claims 1 and 12 of the application, wherein the passage formed by the slot of the head and the slot of the cap is substantially cylindrical. 
Lange discloses a spinal stabilization assembly (see Fig. 4), that includes a cap (6) with a slot (12, see Fig. 3), wherein a passage is formed between the head of the screw (38) and the cap (6, see Fig. 3) that forms a substantially cylindrical passage (see Fig. 5) in order to enable the passage to grasp a smooth round spinal stabilization rod (see para. [0024]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the passage formed by the slot of the head and the slot of the cap in Patent claims 1 and 12 to be substantially cylindrical in view of Lange in order to enable the passage to grasp a smooth round spinal stabilization rod. 

Claim(s) 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 23-43 of U.S. Patent No. 10,736,668 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 23, discloses regarding claim 23, a method of assembling a spine alignment system, comprising: securing a pedicle screw, having a head, to a bony pedicle of a vertebra;  securing an extension shaft, having a longitudinal through-hole, to a pedicle screw, by threadedly engaging a bore within the head of the pedicle screw to an inner rod configured to be received within the longitudinal through-hole in the extension shaft, said inner rod also having a stepped portion configured to abut against the proximal end of the extension shaft;  engaging a cap about the extension shaft such that the cap can translate axially over a length of the extension shaft, the cap having a slot having a longitudinal axis that is substantially perpendicular to a longitudinal axis of the extension shaft when the cap is engaged with the extension shaft;  capturing an alignment rod with the slot of the cap;  incrementally translating the cap and alignment rod axially down the extension shaft;  and, securing the alignment rod to the pedicle screw such that the alignment rod cannot be moved laterally with respect to the pedicle screw. 
Patent claim 24, discloses regarding claim 24, further comprising: aligning a plurality of vertebrae along the alignment rod as the alignment rod is incrementally translated down the extension shaft. 
Patent claim 25, discloses regarding claim 25, wherein the extension shaft is generally cylindrical in shape and includes at least one substantially flat exterior surface parallel with the longitudinal axis of the extension shaft. 
Patent claim 26, discloses regarding claim 26, wherein the screw head of the pedicle screw includes an exterior thread that threadedly engages a nut, wherein the nut secures the cap to the screw head of the pedicle screw. 
Patent claim 27, discloses regarding claim 27, wherein the pedicle screw is poly-axial. 
Patent claim 28, discloses regarding claim 28, wherein the alignment rod is substantially linear. 
Patent claim 29, discloses regarding claim 29, wherein the alignment rod is curved along a longitudinal axis. 
Patent claim 30, discloses regarding claim 30, wherein the pedicle screw is mono-axial. 
Patent claim 31, discloses regarding claim 31, a method of assembling a spine alignment system, comprising: securing a pedicle screw, having a head comprising a lower conical portion and an upper cylindrical portion, and wherein there is a threaded bore in the screw head of the pedicle screw, to a bony pedicle of a vertebra;  securing an extension shaft, having a longitudinal through-hole, to a pedicle screw, by threadedly engaging the threaded bore within the head of the pedicle screw to an inner rod configured to be received within the longitudinal through-hole in the extension shaft, said inner rod also having a stepped portion configured to abut against the proximal end of the extension shaft;  engaging an alignment rod with the extension shaft such that the alignment rod can translate over a length of the extension shaft, incrementally translating alignment rod axially down the extension shaft;  and, securing the alignment rod to the pedicle screw such that the alignment rod cannot be moved laterally with respect to the pedicle screw. 
Patent claim 32, discloses regarding claim 32, further comprising: engaging a cap about the extension shaft such that the cap can translate axially over a length of the extension shaft, the cap having a slot having a longitudinal axis that is substantially perpendicular to a longitudinal axis of the extension shaft when the cap is engaged with the extension shaft; and capturing the alignment rod with the slot of the cap. 
Patent claim 33, discloses regarding claim 33, further comprising: incrementally translating the cap and the alignment rod axially down the extension shaft. 
Patent claim 34, discloses regarding claim 36, wherein the screw head of the pedicle screw includes an exterior thread that threadedly engages a nut, wherein the nut secures the cap to the screw head of the pedicle screw. 
Patent claim 35, discloses regarding claim 34, further comprising: aligning a plurality of vertebrae along the alignment rod as the alignment rod is incrementally translated down the extension shaft. 
Patent claim 36, discloses regarding claim 35, wherein the extension shaft is generally cylindrical in shape and includes at least one substantially flat exterior surface parallel with the longitudinal axis of the extension shaft. 
Patent claim 37, discloses regarding claim 43, wherein securing of the pedicle screw and extension shaft is performed by a power driving instrument. 
Patent claim 38, discloses regarding claim 37, a spine alignment system, comprising: a pedicle screw having a longitudinal axis, the pedicle screw having a screw head, wherein the screw head includes a slot having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the pedicle screw, wherein the screw head also comprises a threaded bore within the screw head;  an extension shaft secured to the pedicle screw, such that a longitudinal axis of the extension shaft is substantially coaxial with the longitudinal axis of the pedicle screw, wherein the extension shaft is detachable from the pedicle screw, and wherein the extension rod includes a longitudinal through-hole;  an inner rod configured to be received within the longitudinal through-hole in the extension shaft, wherein the inner rod includes a threaded distal end configured to threadedly engage the threaded bore in the head of the pedicle screw, wherein the inner rod also includes a stepped portion configured to abut the proximal end of the extension shaft, securing the extension shaft to the head of the pedicle screw;  and an alignment rod configured to engage with the extension shaft such that the alignment rod is configured to translate axially along the extension shaft. 
Patent claim 39, discloses regarding claim 38, wherein the extension shaft is generally cylindrical in shape and includes at least one substantially flat exterior surface parallel with the longitudinal axis of the extension shaft. 
Patent claim 40, discloses regarding claim 39, further comprising: a cap having a through-hole configured to receive the extension shaft, the through-hole having a longitudinal axis, wherein the cap includes a slot having a longitudinal axis that is substantially perpendicular to the longitudinal axis of the through-hole, and wherein the slot of the screw head and the slot of the cap, together, form a passage configured to securely receive the alignment rod. 
Patent claim 41, discloses regarding claim 40, further comprising: a nut configured to receive the extension shaft and facilitate movement of the cap along the extension shaft. 
Patent claim 42, discloses regarding claim 41, wherein the alignment rod is received by the passage formed by the slot of the screw head and the slot of the cap, such that the alignment rod is laterally fixed within the passage. 
Patent claim 43, discloses regarding claim 42, wherein the extension shaft is configured to receive a power driving instrument, to facilitate the powered driving of the extension shaft and the pedicle screw. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Response to Arguments
Applicant's arguments filed 8/2/2021, with respect to the Double Patenting rejection of claims 1-22 as being unpatentable over Patent No. 10,736,668 B2 in view of Lange (U.S. Pub. No. 2002/0169450 A1) and the Applicants arguments with respect to the Double Patenting rejection of claims 23-43 as being unpatentable over Patent No. 10,736,668 B2, have been considered but they are not persuasive, since the Applicant has failed to point out how the claim amendments distinguish over the patent claims and since the patent claims teach the claim amendments.
Applicant’s arguments, see pages 14-15, filed 8/2/2021, with respect to the claim amendments and the claim rejections under 35 U.S.C. 102 and 103 as being anticipated by and unpatentable over Rinehart et al. have been fully considered and are persuasive.  The rejection of claims 1-7, 9-10, 12-18, 20-21, 23-36, 38-42 under 35 U.S.C. 102 and 103 as being anticipated and unpatentable over Rinehart et al. has been withdrawn in light of the applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/M.C.E/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773